     Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 1 of 7
                                               ELECTRONICALLY FILED
                                                  2020 Mar 20 PM 5:51
                                   CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                             CASE NUMBER: 2020-CV-000223




HECTOR BECERRA,                                           )
                                            Plaintiff,    )
v.                                                        )
                                                          )       Case No. ________
WALMART, INC. d/b/a                                       )
WALMART NEIGHBORHOOD MARKET #998                          )
by serving its Resident Agent:                            )
THE CORPORATION COMPANY, INC.,                            )
112 SW 7th STREET, SUITE 3C                               )
TOPEKA, KANSAS 66603                                      )
                               Defendant.                 )

                             PETITION FOR DAMAGES

        COMES NOW Plaintiff, HECTOR BECERRA, by and through his attorney

                                                              law firm, and alleges and

states as follows:

     1. That at all times relevant hereto Plaintiff, Hector Becerra, was and a resident

        Wyandotte County in the State of Kansas.

     2. That at all times material hereto Defendant WALMART, INC., d/b/a WALMART

        NEIGHBORHOOD MARKET #998                                         Walmart    is a

        corporation properly registered to do business in the State of Kansas, is doing

        business in Wyandotte and Johnson County, in the State of Kansas, including at

        the location of 4701 Mission Road, Westwood, Kansas, and may be served by

        serving its resident agent, The Corporation Company, Inc., at 112 SW 7th Street,

        Suite 3C, Topeka, Kansas 66603.


                                           1
Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 2 of 7




3. That jurisdiction and venue are proper in this judicial district pursuant to K.S.A.

   60-604(3).

4. That on or about the 20th day of May, 2018, Plaintiff was legally present on

   Defendant Walmart s property as a business invitee, and while entering into

                                                    efendant Walmart, was caused to

   slip and fall on the premises located at 4710 Mission Road in the County of

   Johnson, in the State of Kansas, due to an accumulation of liquid and/or other

   slick substance on the entryway of the premises, causing Plaintiff to sustain

   serious personal injury.

5. That at the time of the above-referenced occurrence, Defendant Walmart had a

   duty to keep its premises in a reasonably safe condition and Defendant knew, or

   should have known, of this hazardous condition but Defendant failed to use

   ordinary care to ameliorate the slippery condition and/or adequately warn of the

   hazardous condition and as a result of this failure, Plaintiff sustained injury and

   damage.

6. That the above-referenced accident was caused, in whole or in part, by the

   negligence of Defendant Walmart as set forth below:

       a. That Defendant and its agents, servants and employees negligently failed
          to inspect its premises, including the entryway, for the slick floor
          conditions and thereby caused
          injuries.

       b. That Defendant and its agents, servants and employees negligently failed
          to remove and/or ameliorate the slick floor conditions on the entryway
                                                                       tributed to




                                        2
  Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 3 of 7




           c. That Defendant and its agents, servants and employees negligently failed
              to warn Plaintiff of the slick floor conditions and/or divert Plaintiff to



   7. That as a direct and proximate result of the above-referenced occurrence and

       negligence of Defendant Walmart, Plaintiff was caused to experience and incur

       physical injuries, medical expenses, disability, pain, suffering, permanent

       disfigurement and mental anguish, all in the past and is reasonably likely to

       experience and incur such additional damages in the future, all in an amount that

       exceeds Seventy-Five Thousand Dollars ($75,000.00).

       WHEREFORE, as a result of the above, Plaintiff respectfully prays for judgment

in her favor against Defendant Price Chopper in an amount in excess of Seventy-Five

Thousand Dollars ($75,000.00), for the costs of this action, and for such other and further

relief as the Court deems fair and reasonable.



                                             Respectfully submitted,




                                             /s/ Donald T. Taylor
                                             Donald T. Taylor, #13053
                                             827 Armstrong Avenue, Suite 300
                                             Kansas City, KS 66101
                                             Phone: 913-321-9600
                                             Fax: 913-321-0199
                                             dontay@kc.rr.com
                                             ATTORNEY FOR PLAINTIFF




                                             3
  Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 4 of 7




                          DEMAND FOR JURY TRIAL


       COMES FURTHER the Plaintiff and hereby requests that this matter be tried

before a jury.

                                         /s/ Donald T. Taylor
                                         Donald T. Taylor
                                         ATTORNEY FOR PLAINTIFF




                                         4
                Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 5 of 7
                                                              ELECTRONICALLY FILED
                                                                    2020 Mar 20 PM 5:51
Hector Becerra                                       CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                                               CASE NUMBER: 2020-CV-000223
vs.
Walmart, Inc.
                                                        SUMMONS


                                       Chapter 60 - Service by the Sheriff

To the above-named Defendant/Respondent:


                                     Walmart, Inc.
                                     The Corporation Company, Inc.
                                     112 SW 7th Street, Suite C
                                     Topeka, KS 66603


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                     Donald Thomas Taylor
                                     827 Armstrong Avenue
                                     Suite 300
                                     Kansas City, KS 66101


within 30 days after service of summons on you.




Clerk of the District Court
Electronically signed on 03/24/2020 01:25:40 PM


Documents to be served with the Summons:
PLE: Petition Petition for Damages
Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 6 of 7
                                 ELECTRONICALLY FILED
                                        2020 Apr 27 AM 11:19
                         CLERK OF THE WYANDOTTE COUNTY DISTRICT COURT
                                   CASE NUMBER: 2020-CV-000223
Case 2:20-cv-02214-DDC-JPO Document 1-1 Filed 04/27/20 Page 7 of 7
